Per Curiam.

The Special Term was right in holding that the complaint sets forth a single cause of action in which Metropolitan Opera Association, Inc., and American Broadcasting Company, Inc., might properly join in asserting common rights. The court likewise was authorized in granting permission to Columbia Records, Inc., to intervene as a party plaintiff.
Defendants’ acts, as alleged in the complaint, constitute a misappropriation of the work, skill, expenditure and good will of plaintiffs, and present a ease of unfair competition. Moreover, upon this record, these property interests of plaintiffs are entitled to protection by injunction pendente lite against acts of infringement induced by defendants’ unfair course of business (International News Service v. Associated Press, 248 U. S. 215; Fisher v. Star Co., 231 N. Y. 414; Madison Square Garden Corp. v. Universal Pictures Co., 255 App. Div. 459).
The orders should in all respects be affirmed, with $20 costs and disbursements.
Peck, P. J., Grlennon, Dore, Cohn and Callahan, JJ., concur.
Orders unanimously affirmed, with one bill of $20 costs and disbursements to the respondents. [199 Misc. 786.] [See post, pp. 646, 790.]